Citation Nr: 1440465	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-36 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an evaluation (schedular and extraschedular) in excess of 60 percent for residuals of prostate cancer, status post prostatectomy, with erectile dysfunction.

3.  Entitlement to a total evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  Historically, in April 2009, the RO reduced the rating for postoperative prostate cancer from 100 percent to 40 percent, effective November 1, 2008; the Board determined in April 2010 that the reduction was proper, but that a 60 percent evaluation was warranted.  Thereafter, the Veteran continued to disagree with the evaluation assigned.  Also, in March 2009, the RO denied the claim for service connection for a back disability.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) and submitted additional evidence in this case along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  A hearing transcript is associated with the claims file.

The Board notes that there is a VA electronic claims file in addition to the paper claims file in this case.  The documents in the electronic file are either duplicative or irrelevant to the issues on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A chronic low back disability was not incurred in service, and arthritis is not shown within the initial post separation year.

2.  Prostate cancer status post prostatectomy is manifested by urinary incontinence and erectile dysfunction along with subjective weakness and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability, to include degenerative disc disease of the lumbosacral spine, are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A schedular evaluation in excess of 60 percent for the residuals of prostate cancer is not available and application of the extraschedular provisions is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The RO sent to the Veteran VCAA notice in letters dated July 2007, January 2009, and December 2010.  The 2007 and 2009 letters were issued prior to the rating decisions on appeal.  Also, the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further satisfied its duty to assist the Veteran.  VA obtained all available service treatment records and VA treatment records along with private medical records identified by the Veteran.  VA provided an adequate VA examination for the Veteran's prostate claim.  VA did not provide the Veteran an examination in regard to his back claim.  The Board finds that a VA examination is not required in this matter as there is no credible lay evidence or competent medical evidence indicating that the Veteran had back problems in service or that the Veteran has any current back disorder associated with his period of service, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

The Board previously remanded the case to obtain any outstanding treatment records identified by the Veteran and for consideration of the claim for increase on an extraschedular basis along with consideration of entitlement to TDIU.  The requested actions were completed.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA further provided the Veteran a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony and medical evidence from the Veteran in support of the claims.  The VLJ inquired as to the Veteran's treatment and the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  The Board finds substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will address the merits of the claim.

I.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

II.  Service Connection for Low Back Disability

The Veteran seeks service connection for low back disability.  VA received a claim for low back disability in December 2008.  The Veteran testified that he had back problems in service and that he may have treated with some pills.  He did not recall if he sought treatment in service or the names of the pills he may have taken.  He reported that back problems persisted after service separation.  The Veteran did not recall when he first sought medical care for his back problems.  He reported treatment at the Dallas VA Medical Center and stated that a VA doctor had related his problems to service, which he may have noted in the VA treatment records.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for low back disability.  A chronic low back disability is not shown in service, arthritis is not shown within the initial post separation year, and the currently shown low back disorder has not been etiologically related to service.

Service treatment records reflect no back complaints or findings for abnormal back pathology.  Report of separation examination dated in October 1967 reflects normal clinical evaluation of the spine and musculoskeletal system.  Following service separation in October 1967, there are no documented back complaints or findings for more than 30 years after service separation.

Post service VA treatment records reflect complaints of upper back pain associated with chest pain in June 1964-but no chronic back disorder was assessed.  Complaints of low back pain of 3 days duration are first documented in September 2000, but there are no subsequently documented complaints for a seven year period.  A November 2007 VA treatment note shows complaints of low back pain since August (2007).  Another November 2007 treatment note shows an impression for a history of "recurrent muscular strain of left lumbar paraspinal muscle."  By history, the Veteran reported "back pain since he was younger" that would resolve with "some pills."  A November 2007 x-ray report indicates findings for early degenerative changes at L3-L4 and lumbosacral discs.  A private MRI of the spine indicated the presence of "relatively mild disc disease at L1-2, L3-4, L5 and L5-S1.  A letter dated in April 2008 between physicians for the Veteran reflects that the Veteran had presented with complaints of low back pain "starting around August 2007 without apparent injury.  Before that it was low grade intermittent discomfort."  It was noted that MRI showed degenerative disc disease without stenosis, slight disc bulge at L3-4, and neuroforaminal narrowing at L5-S1 primarily due to facet arthropathy.  Subsequently dated private medical records reflect ongoing evaluation and treatment for low back symptoms.

The medical evidence of record does not reflect or suggest the onset of any chronic back disorder in service.  To the extent that there is a documented history of back pain when the Veteran was younger, the Board finds that this statement is vague and may or may not include the Veteran's period of service.  Therefore, while the evidence is relevant, it is has no probative value for establishing a date of onset in service.

The Board has further considered the lay evidence of record.  The Veteran testified in 2014 that his back problems began in service.  The Board accepts that the Veteran is competent to report his symptoms, treatment, date of onset, and diagnoses as told to him.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), at 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, while the Board accepts the Veteran's report of back symptoms in service, the Board finds that he is not competent to provide an opinion on the existence of a chronic back disability in service or arthritis in the initial post separation year as he lacks the requisite medical expertise for making such a finding and neither arthritis nor disc problems are not susceptible to lay observation.  Additionally, the Veteran's report of a chronic back disability in service is not credible in view of the normal clinical evaluation of the spine at service discharge, coupled with the more than 30 years intervening service separation and the first documented low back complaints.  In this regard, it is also noted that the Veteran's original VA compensation claim received in September 1968 is silent for any low back claim as is another claim for VA compensation filed in July 1998, which weighs against the credibility of his report of in-service onset of chronic low back problems or disability.  Accordingly, the Veteran's statements are relevant in this matter, but have diminished probative value.

Also, the Veteran testified in July 2014 that his VA doctor may have included a nexus statement relating his current back disability to service.  However, the Board has reviewed the VA treatment records and finds no medical opinion supporting the existence of an etiological relationship between the Veteran's current low back disability and his period of service.

Thus, the Board assigns greater probative value to the service separation examination dated in October 1967, which show normal clinical evaluation of the spine.  This, coupled with the many years intervening service and the first documented findings for low back disorder, the absence of any report of back problems while otherwise reporting medical problems prior to 2007, and the absence of any report of back problems due to service when filing VA disability claims soon after service in 1968 and later in 1998, weighs against the claim for benefits here.

Accordingly, the claim for service connection for low back disability is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

III.  Claims for Increase and Consideration of 38 C.F.R. § 3.321(b)

The Veteran seeks an increased evaluation for residuals of prostate cancer status post prostatectomy with erectile dysfunction and consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b).

The Veteran testified in July 2014 that his residuals symptoms from prostate cancer treatment include incontinence, sexual dysfunction with Peyronie's disease, weakness, and fatigue.  He reported that he had to change absorbent pads for urinary incontinence close to 10 times a day and that he awakens 2-3 times a night to urinate.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Diagnostic Code 7528 rates malignant neoplasms of the genitourinary system as 100 percent disabling.  A note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the residuals will be rated as a voiding dysfunction or renal dysfunction, whichever is predominant.

As noted in the Board's prior decision, the RO followed proper procedures for reducing the Veteran's disability evaluation from 100 percent and assigning the maximum evaluation of 60 percent pursuant to that decision.

A voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  A 60 percent evaluation is the schedular maximum and is warranted for a disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  In this case, the Veteran is in receipt of the schedular maximum evaluation.  Therefore, the Board finds that it is not possible to grant a higher schedular evaluation.

The Board has considered entitlement to a separate compensable evaluation for erectile dysfunction.  Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.  However, here, a separate compensable rating for erectile dysfunction is not warranted, as neither the lay nor the medical evidence reflects penile deformity.  Rather, private examination note dated in November 2008 reflects no abnormality of the penis.  Accordingly, a separate compensable evaluation for erectile dysfunction is not warranted.  It is noted that the Veteran receives special monthly compensation due to loss of a creative organ due to erectile dysfunction.

The Board has considered entitlement to a separate evaluation based on post surgical scar.  However, report of VA examination dated in February 2013 reflects that the post-surgical scar is not painful or unstable, and that is does not measure greater than 39 square centimeters (6 inches square).  Therefore, a separate evaluation based on scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804-7805.

Lastly, the Board has considered whether an extraschedular evaluation is warranted for residuals of prostate cancer status post prostatectomy with erectile dysfunction.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's prostate cancer residuals are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on malignant neoplasms requiring surgical or chemotherapy procedures, a voiding dysfunction or renal dysfunction.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's residuals of prostate cancer are manifested by symptoms of a voiding dysfunction that are part of the schedular rating criteria.  Similarly, erectile dysfunction is adequately contemplated by the schedular criteria and, although the Veteran does not meet the criteria for a separate evaluation, he is compensated for the loss of a creative organ.


ORDER

Service connection for low back disability is denied.

A schedular evaluation in excess of 60 percent for residuals of prostate cancer status post prostatectomy with erectile dysfunction, and referral for extraschedular consideration under 38 C.F.R. § 3.321(b), is denied.



 REMAND

The RO denied TDIU in a June 2011 rating decision.  The Veteran filed a timely notice of disagreement (NOD) with this decision in April 2012.  The Court of Appeals for Veteran Claims has held that, when an NOD has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue to the Veteran an SOC on the issue of TDIU.  Only if a timely substantive appeal is received, then the RO shall certified the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


